Order filed December 6, 2012




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-00726-CR
                                       ____________

                          RICHARD EARL ORTIZ, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 262nd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1319044


                                          ORDER
       Appellant has filed a motion to supplement the record. The motion is granted.
The clerk of the 262nd District Court is directed to deliver to the Clerk of this court the
original of State’s Exhibit 1, a recording of a 911 call, on or before December 17,
2012. The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon completion
of inspection, to return the original of State’s Exhibit 1, a recording of a 911 call, to the
clerk of the 262nd District Court.
                                                   PER CURIAM